Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-10, drawn to a blockchain solution implemented on a network for computers, classified in G06Q 20/3678, G06Q 20/06558.
II. 	Claims 11-17, drawn to a modified POA consensus algorithm, classified in H04L 9/3236.
III.	Claims 18-19, drawn to a mining reward methodology, classified in H04L 9/0637 
3. 	The inventions are distinct, each from the other because of the following reasons: Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  	In the instant case, subcombination I has separate utility such as compute entities and non-mining clients.		Subcombination II has separate utility such as a reward winning miner formula of the lead miner for the next epoch. 	Subcombination III has separate utility such as mitigating reward centralization or reward monopolization, See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, such as employing different search strategies and search queries. The prior art applicable to one invention would not likely be applicable to another invention.  Groups II and III would especially require extensive additional searching and potentially additional classification groups. 
During a telephone conversation with Rao Dronamraju on 9/08/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) paying a fee for a service, which falls into the abstract idea grouping of certain methods of organizing human activity including a fundamental economic practice and commercial interactions such as sales activities or behaviors and business relations. The abstract idea is performed in the steps of processing fees collected, choosing a computer entity or compute resources paying for running on the system, determining the mining reward using a proof of winning algorithm and a proof of running algorithm as well as issuing and paying for transactions. See also the specification page 5 lines 15-30 and 32-36.	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the only additional elements recited are in the preamble as "network of computers" and compute entities (which can also be exclusively virtual). The additional elements merely use the computer as a tool to perform the abstract idea (MPEP 2106.05(f)) and generally link the abstract idea to a particular technological environment, that of a network of computers (MPEP 2106.05(h)).	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not meaningfully limit the abstract idea. A Network of computers amounts to merely 
Dependent claims 2-10 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claim. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.	Claim interpretation: for the purposes of examination, the claims have been interpreted as follows: a blockchain system implemented on a plurality of computers that rewards the miners with fees for issuing the transactions, the blockchain system has at least two algorithms and can be implemented on any computer network. The Examiner notes that claims are difficult to discern due to the narrative nature and lack of discrete claim limitations, appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentov US 2019/0156301
As per claim 1:	Bentov discloses a Blockchain Solution implemented on a Network of Computers, comprising: Permissionedless method of allowing the participants on the network. Permissionedless method is a hybrid method that comprises of permissioned and permission less methods of allowing the participants on the blockchain network. Blockchain miners and non-mining participants from anywhere in the world can join the CloudChain network (permissionless) but what operations they can perform on the CloudChain is controlled and permitted (permissioned) ([0037], Abstract, fig 1). 	Miners and non-miners join the CloudChain network by registering themselves with the CloudChain network. Anyone from the world can join the network making it a permission less network. Non-Mining Clients issue transctiosn and pay for the transactions using the non-Mining Wallets. Mining Clients issue transactions on the CloudChain network using Mining Wallets and also do mining by launching compute and other resources needed on the CloudChain ([0037], [0070]-[0071]).	Mining Clients issue transactions and chose Compute Entities & resources that they want to run on the CloudChain using the Mining Wallets. The Compute Entities are of different compute capacities such as the size of a virtual machine in terms of its CPU, Memory, and other resources. The Mining Client also choses the Compute Entity to be run for a certain number of time slots called EPOCHs. The CloudChain network runs the compute entities for certain duration or number of EPOCHs as chosen by the miner from his/her wallet ([0037], [0229]). 	In addition to choosing the size of the computer entity and duration for which to run the compute entity, the miner also choses a set of numbers from two groups of numbers. These numbers and the compute entity size, duration of run (epoch or epochs) are used in the PoW and PoR Algorithms. PoW is the Proof of Winning Algorithm. PoW is a method by which the numbers chosen by a miner are used to determine the winner of mining reward for that epoch. PoR is the Proof of Running method which quantifies the contributions of a miner towards the transaction processing capability of the CloudChain network. PoW and PoR are used to determine the mining reward of a miner for that epoch. ([0096]-[0098]) The numbers chosen by a miner from his/her wallet are used to determine the leader miner for the next epoch. Only the leader miner or miners can issue blocks to the network. Only the leader miner or miners can earn mining rewards for that epoch. A percentage of the transaction processing fees collected from various transaction issuing clients of the CloudChain network is used as leader miner rewards at the end of epoch. When a miner choses a compute entity or compute resources he/she also pays for running it on the CloudChain for an epoch or multiple epochs. ([0123], [0070])
As per claim 2:	Bentov further discloses the computer implemented method of independent claim 1, wherein Mining Clients of the Blockchain can participate in the mining operations by choosing a compute entity and resources to be run on their behalf ([0096], Fig 1).
As per claim 3:	Bentov further discloses the computer implemented method of independent claim 1, wherein Mining Clients of the Blockchain can participate in the mining operations by choosing a set of numbers from two sets of numbers ([0070]-[0071]).
As per claim 4:	Bentov further discloses the computer implemented method of independent claim 1, wherein Mining Clients of the Blockchain can participate in the mining operations by choosing the time (epoch) for which the chosen compute entity or compute resources to be run and the number of epochs to run the chosen compute entities & resources ([0070]-[0071], [0123]-[0124]).
As per claim 5:	Bentov further discloses the computer implemented method of independent claim 1, wherein Mining Clients pay for the compute entity or compute resources and the epochs for which their compute entities are run on the blockchain network ([0070]-[0071], [0123]-[0124]).
As per claim 6:	Bentov further disclose the computer implemented method of independent claim 1, wherein compute entities and resources are allocated, launched and run on-behalf of each mining client based on their selections from the Mining Client wallet ([0096], Fig 1).
As per claim 7:	Bentov further discloses the computer implemented method of independent claim 1, wherein a mining client is a client of modified PoA (Proof of Authority) consensus mechanism when initiated into the blockchain network ([0224]-[0228]).
As per claim 8:	Bentov further discloses the computer implemented method of independent claim 1, wherein a lead miner for the next epoch is made the only authorized client of modified PoA after being selected through the PoW (Proof Winning) and PoR (Proof of Running) consensus algorithm (Fig 15, [0088]).
As per claim 9:	Bentov further discloses the computer implemented method of independent claim 1, wherein the method of crowd sourcing the cloud resources for mining ([0070]-[0071]).
As per claim 10:	Bentov further discloses the computer implemented method of independent claim 1, wherein the method of mining rewards are distributed to the lead miner for that epoch and to the cloud chain (Fig 15, [0088], [0070]-[0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manevich US 20210135847, Kanza US 20200014529 Hunt US 20180152289, Gleichauf US 2018/0109541.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692